ORDER
For the reasons expressed in Bax v. Commissioner of Internal Revenue, 13 F.3d 54 (2d Cir.1993), the judgment of the United States Tax Court is affirmed.
The facts in Bax differ from the facts of these cases in only one respect: here, plaintiffs Gaetano and Mary Bruni prepaid the interest with respect to one tax year. The decision in Bax, however, also provides the appropriate rationale for our holding today that, even if the Tax Court had jurisdiction, the taxpayers’ claims fail on the merits. See id., 13 F.3d at 58.
AFFIRMED.